Title: To John Adams from Jan Willink, 10 May 1793
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 10 May 1793

We had the pleasure to address you the 22 Ulto. advising the purchase of an obligation of  4 per Ct. for the premium drawn on yr. obligation, we have now before us your esteemed favor of 1 March by whch. you desire to have the Amount forwarded in gold or Spanish dolls to Boston, with the discount of the coupons you enclose 22 instead of 21 as you mention of 50.ƒ and 20 of 40ƒ each.
we shall credit you for the Coups: and remit by a ship sailing in Short for Boston the ballance of y/a as we cannot suppose as the money is invested in that oblign you Should Wish to resell it, if this is yr intention on your mentioning it we shall effectuate it.

You’ll remember that the first installment of the Loan of 1782 was to be discharged the 1st. of June and among the numbers drawn for it have been twenty of yours Viz No. 3003 to 5, 3009 & 20, 3021 to 24, 3028a 30 No. 3048 to  28 No 3041 to 48 but as the million is prolongated (whch. we Are happy to bring abt. by these times) for 10 yrs: at the same intrest with faculty to the Und: St. to discharge it every year after previous notice is given in due time by newspapers, we have also prolonged yours in order to secure you the continuance of intrest; but as the discharges follow now every year, we Leave you to consider, whether it would not be proper to send us your obligs & orders when drawn out & discharged  the money.
We are much obliged for yr. friendly behaviour, and have Learnt the appointment of Consul of Mr Greenleaf with pleasure, as we thought one was necessary for the benifit of yr Country for whch. prosperity we entertain the best wishes, we are sorry the application for Mr Lake came too late.
it is not likely the Prussians will easily carry  Mayence, and the french defend their frontiers very well, sometimes with advantage sometimes with disadvantage, it is killing many men, and much bitterness on each side, if they should succeed to drive the Austrians from Braband, we should again be exposed, and before this quarrel is decided our trade will be in Stagnation, if we are not mistaken we have reason to beleave french by a separate peace would draw England & us from the Ligue, but we suppose it will not succeed at present. We wish your flag may be vigorously supported by any attempt of france or England  a declaration of such an intention  prove very proper to preserve the confederation in its neutrality, since it is spread some lines of some risks it will run by one or other of said powers.
if what we cannot suppose probable your Country should  party you’ll inform us.
We salute You and remain most sincerily / Sir Yr most Obed Servants,
Wilhem & Jan Willink